ITEMID: 001-91308
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF DENISENKO AND BOGDANCHIKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Substantive aspect);Violation of Article 3 - Prohibition of torture (Procedural aspect);No violation of Article 5 - Right to liberty and security
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 5. The first applicant, Mr Denisenko, was born in 1982 and the second applicant, Mr Bogdanchikov, was born in 1979. The applicants are serving their prison sentences in correctional colonies USh 382/3 and USh 382/2 respectively, in the Saratov Region.
6. On 1 March 2001 patrol officers from Khamovniki police station in Moscow arrested the applicants and a certain Mr Nikitin on suspicion of attempted murder and robbery by an organised gang.
7. On 2 March 2001 the applicants were questioned. The interview record contains a handwritten statement by the first applicant to the effect that he had been apprised of his “rights and obligations” and required no legal assistance at that stage of the proceedings.
8. On 4 March 2001 the Khamovniki district prosecutor of Moscow authorised the first applicant’s pre-trial detention on the ground that he had been arrested at the crime scene, was suspected of particularly dangerous crimes and, if released, could abscond and interfere with the establishment of the truth. The prosecutor’s decision referred to Articles 90-92 and 96 of the Code of Criminal Procedure.
9. On 12 March 2001 the first applicant was charged with attempted aggravated murder and several robberies committed in concert. The decision was served on him on the same day in the presence of a legal-aid lawyer.
10. On an unspecified date the first applicant’s mother asked the district prosecutor for permission to visit her son, without success. On 21 March 2001 the first applicant’s mother was allowed to visit him in custody for the first time. It appears that the first applicant did not complain about the refusal of visits by his mother to the competent authorities.
11. On 27 April 2001 the Khamovniki district prosecutor extended the first applicant’s and his co-accused’s detention until 2 June 2001. The prosecutor noted that on 2 March 2001 the first applicant and his co-accused had been arrested on suspicion of committing several robberies and an attempted murder in concert, and that their placement in custody had been authorised on 4 March 2001. On 12 March 2001 the first applicant had been charged with the crimes of which he was suspected and the preventive measure had been upheld.
12. The prosecutor further referred to the fact that the first applicant and his co-accused had been arrested at the crime scene and that the victims of the attempted murder and the robberies had identified them as their assailants. The prosecutor considered that the first applicant and his coaccused should not be released because, once at large, they could interfere with the establishment of the truth and abscond. It was further noted that the term of detention of the accused expired on 2 May 2001, but that it was impossible to complete the investigation by that date because it was necessary to obtain forensic reports from expert examinations initiated earlier, to carry out formal identifications and confrontations between the victims and the accused and to provide the accused with access to the case file. Finally, it was noted that during that phase of the investigation the investigators had questioned the victims, the accused and the officers who had arrested them, organised confrontations between the accused and the victims, carried out a fingerprint examination and ordered four medical examinations to establish the nature of the injuries sustained by the victims, as well as three forensic biological examinations of the physical evidence.
13. The first applicant complained to the courts, alleging that the prosecutor’s decisions authorising his placement in custody and extending his detention had been unlawful and unreasonable.
14. By a decision of 7 May 2001 the Tverskoy District Court of Moscow rejected the first applicant’s complaints, finding as follows:
“...There were no serious breaches of the law on criminal procedure which could have called for the annulment of the decisions to place the accused [the first applicant] in custody and to extend his pre-trial detention. The placement in custody of the accused and the extension of [his] detention were ordered by a competent authority.
The court has had regard to the personality of the [first applicant], who has no criminal record, is being prosecuted for the first time, has a permanent place of residence in Russia, has produced positive references from his school and employer and is of a young age (19 years old); the court has also had regard to other circumstances mentioned in the complaints of the accused and his lawyer.
However, taking into account the nature and the level of danger represented by the acts imputed to the [first applicant], the number of the accused, and the fact that pretrial detention may be imposed on the sole ground of the dangerousness of the offence, the court concludes that, in bringing charges against [the first applicant], the investigators had collected sufficient information to justify prosecuting him and imposing this preventive measure on him. The decisions concerning the [first applicant’s] placement in custody and extension of his detention are lawful and justified and the court sees no reason to annul them.”
15. On 17 July 2001 the Moscow City Court dismissed an appeal against the above decision for the following reasons:
“...In examining the question of the lawfulness and reasonableness of the placement in custody and extension of the detention of [the first applicant], the [District] court verified whether the prosecutor had complied with all the requirements of the law on criminal procedure with regard to application of a preventive measure in the form of detention to [the first applicant]. The court had at its disposal the relevant materials from the case file and information on [the applicant’s] personality and his state of health. Having studied the materials, the court arrived at the well-founded conclusion that the preventive measure and its extension until 2 June 2001 had been lawful and well-founded because this measure had been applied and extended by a competent person within the prescribed time-limits, with regard being had to the gravity of the charge and the information on the personality of the detainee.”
16. The first applicant’s detention was subsequently extended by the prosecutor and the Khamovnicheskiy District Court. The applicant did not challenge the prosecutor’s decisions before the courts, nor did he challenge the District Court’s decisions before the court of appeal.
17. On an unspecified date in September 2001 the applicants’ criminal case was listed for trial before the Khamovnicheskiy District Court. The first applicant was represented by a lawyer and a lay representative.
18. On 4 July 2002 the Khamovnicheskiy District Court convicted the first applicant and his co-accused of several counts of aggravated robbery, infliction of grievous bodily harm and hooliganism committed in concert. The court established that on 1 March 2001 the defendants had violently attacked M. with the intention of stealing her possessions but had discovered that she had no articles of value. Immediately thereafter, they had attempted to rob A., had kicked and punched him, and had stabbed him numerous times with a knife in the chest and back. The defendants had tried to escape once they had seen O. and N. approaching. On seeing A. bleeding on the ground, O. and N. had attempted to stop the defendants and a violent fight had ensued. In the fight N. had been kicked and punched and O. had been kicked, punched and stabbed several times with a knife. At about that moment the passing police patrol had intervened and arrested the defendants.
19. The court based the finding of the applicants’ guilt on oral testimonies by the four victims (M., A., O. and N.) who identified the applicants as their attackers, oral testimony by police officers G. and K., reports on identification parades, records of confrontations between the victims and defendants, forensic reports and physical evidence (knife and bloodstained clothing). The first applicant was sentenced to twelve years’ imprisonment.
20. On 27 December 2002 the Moscow City Court upheld the applicants’ conviction on appeal.
21. According to the first applicant and his mother, in the night following his arrest (that is, on 2 March 2001) police officers from Khamovniki police station had ill-treated him with a view to extracting a confession. They had hit him on the head with a pile of books and a plastic bottle. They had also hit him on the body with a wooden board, injuring his coccyx. They had kicked him in the area of the kidneys, as a result of which he had had pain in the kidneys afterwards and, finally, had handcuffed him to a radiator, causing burns on his wrist. Being unable to stand the illtreatment, the applicant had confessed.
22. On 2 March 2001 at 8.40 a.m. a medical assistant at Moscow narcotics clinic no. 17 examined the first applicant with a view to establishing whether he was drunk. According to his report (no. 1904), the first applicant was sober and calm, did not make any complaint, his clothing was clean and he had a burn on his right wrist. The first applicant countersigned the report.
23. On 5 March 2001 the first applicant was transferred to remand centre IZ-48/2 (subsequently renamed IZ-77/2, hereafter “IZ-77/2”) in Moscow.
24. On 8 March 2001 the first applicant complained of the alleged illtreatment to the Khamovniki district prosecutor. His mother sent numerous telegrams to prosecutors at various levels, complaining that her son had been ill-treated at the police station and requesting them to initiate criminal proceedings against the police officers or, if they refused to do so, to provide her with a decision to that effect.
25. On 28 April 2001 investigator S. of the Khamovniki district prosecutor’s office decided not to institute criminal proceedings against the police officers, giving the following reasons:
“...On 28 March 2001 the Khamovniki district prosecutor’s office received the complaint[s] by Mr Denisenko [the first applicant]... and his mother about the use of unlawful methods of investigation against [the first applicant]...
According to the complaint of [the first applicant], ... police officers of Khamovniki police station used unlawful methods of investigation against him; in particular, [they] inflicted bodily injuries on him [and] forced him to give untrue statements, threatening him with reprisals...
The statement by [the first applicant] is refuted by the following evidence:
Officer G. of Khamovniki police station in Moscow, when questioned as a witness, submitted that on 1 March 2001 he had been patrolling the area... together with [officers] M. and K. At around 11.25 p.m. [G.] had observed three persons attempting to escape after they had seen [the police officers]. One of the persons, who had subsequently turned out to be [the second applicant], had thrown away a knife which had red spots on it. [The second applicant] and [the first applicant] had resisted their arrest and [police officers] had used martial art techniques against them... Subsequently, citizens O., A., M. and N. had approached G. and stated that [the second applicant] and [the first applicant] had assaulted them and had inflicted bodily injuries on them.
Officers M. and K. of Khamovniki police station, when questioned as witnesses, made statements similar to that given by G.
According to the explanation given by Kh., head of Khamovniki police station, on 1 March 2001 at around 11.20 p.m. an on-duty officer informed him of a robbery on Komsomolskiy Avenue in Moscow. Approximately twenty minutes later [the second applicant], [the first applicant] and Mr Nikitin were brought to Khamovniki police station with a view to verifying whether they had been involved in the above crime... The [second applicant] and the [first applicant] were questioned by officers of Khamovniki police station. Following the arrival of investigators from the Khamovniki district prosecutor’s office the detainees were transferred to them with a view to carrying out the investigative measures. Kh. did not see any bodily injuries on [the first applicant]. No physical force or moral pressure was used against the arrestees and they did not complain about infliction of bodily injuries either to Kh. or to the on-duty officer of Khamovniki police station. On completion of the necessary investigative actions, [the second applicant] and [the first applicant]... were brought to the temporary detention wing of Zamoskvorechye police station. On their admission to the wing, [the second applicant] and the [first applicant] ... did not have bodily injuries and did not complain that unlawful methods of investigation had been used.
According to a certificate obtained by the Khamovniki district prosecutor’s office of Moscow from [remand centre] IZ-48/2 [subsequently IZ-77/2], no bodily injuries were found on [the first applicant] on his arrival at IZ-48/2.
Having regard to the foregoing, the investigator concludes that [the first applicant] complained of unlawful methods of investigation in order to mislead the investigation and to escape criminal responsibility; accordingly, there is no corpus delicti in the acts of the officers of Khamovniki police station...”
26. It was further stated that a copy of the decision was to be sent to the Khamovniki district prosecutor.
27. By telegrams of 15 May and 10 and 27 June 2001 and 23 March, 9 August and 23 September 2002, the first applicant’s mother requested prosecutors at various levels to provide her with a copy of the decision not to initiate criminal proceedings into the alleged ill-treatment of her son. She averred that she needed the decision in order to challenge it before the courts. It appears that her requests were unsuccessful.
28. By a letter of 7 June 2002, sent in response to a query from the first applicant’s mother, the authorities of remand centre IZ/77-2 informed her as follows:
“...On his arrival at the remand centre from Khamovniki police station your son was found to have the following bodily injuries: injury of the left elbow joint; first-degree thermal burn to the skin in the area of the right wrist joint; skin abrasion in the lumbosacral area.”
29. The first applicant raised the ill-treatment issue at trial and requested the court to exclude his confession as having been obtained under duress. He provided the following details of the alleged ill-treatment:
“...I ran to Komsomolskiy Avenue and [then] stopped. A patrol car with police officers stopped nearby. An officer got out of the car and knocked me down. He searched me and asked me why I was running away. I was handcuffed and put in the car ... then they put me in a different car and took me to the police station. They put me against the wall, took away all my belongings and started beating me up. They told me that I was a murderer and that I had killed three people... Then they took me to the fourth or fifth floor and [again] questioned me ... I told them what had happened. They beat me up and attached me to the ‘cage’ [the fenced-in area within the police station used for holding suspects]. They cuffed me to the radiator and beat me up, told me that if I did not tell them what they were asking me to tell they would fake my escape and kill me. They also told me that they would put me in a cell and rape me. I withdraw all my depositions made on 1 and 2 March 2001 because they are all distorted and do not reflect my statements accurately...
When I was questioned ... on 2 March 2001 ... I felt unwell. I told those who were questioning me but they laughed at me. I did not get medical assistance. The burn occurred because I was handcuffed to a radiator and was held [like that] for five hours. The persons who questioned me saw the traces of my bodily injuries.”
30. The trial court rejected the first applicant’s request for exclusion of evidence as premature and accepted the above letter dated 7 June 2002 for inclusion in the file. It appears that the investigator’s decision of 28 April 2001 was also appended to the case file.
31. While being questioned about the circumstances concerning the charges of robbery and infliction of bodily harm on the victims, the first applicant stated as follows:
“... I saw [my co-defendants] involved in a scuffle with somebody. I decided to help ... and ran closer. I was grabbed by the shoulders and thrown backwards onto [the second applicant]. Then somebody started hitting me but I did not see who it was.”
32. The court examined officer G., who had participated in the arrest of the defendants. He testified that the person whom he had arrested had not offered any resistance and that he did not know whether the other arrestees had offered resistance to his colleagues.
33. In their final pleadings, referring to the letter of 7 June 2002 and the prosecutor’s decision of 28 April 2001, the first applicant’s lawyer and lay representative stressed that the investigator and the court had failed to examine properly his complaint concerning ill-treatment. They also averred that the investigator had disregarded the first applicant’s requests for a medical examination made shortly after the alleged ill-treatment. They claimed that the first applicant had confessed under duress to the crimes of which he stood accused.
34. On 4 July 2002 the District Court convicted the first applicant as charged and dismissed his allegations of ill-treatment, giving the following reasons:
“It was established at the court hearing that the defendants’ arguments that they were pressurised at the pre-trial investigation stage by police officers, whose surnames, first names, ranks and appearance they could not provide, were unfounded; the materials in the case file also refute them...”
35. On 27 December 2002 the Moscow City Court upheld the applicants’ conviction. It noted that the applicants’ allegation of ill-treatment had been duly examined and rejected by the trial court.
36. The Government submitted a written statement dated 16 August 2005 made by officer K. of Khamovniki police station to an officer of the Internal Security Department of the Ministry of the Interior. The statement, in its relevant parts, reads:
“... I was on duty on the night of 2 March 2001... That night I joined the car patrol team including officers G. and M...
At around midnight we drove past house no. 48 on Komsomolskiy Avenue. The house had an archway. G. told us that three persons were leaving through the archway and that we should check their identity...
Our car stopped and the persons also stopped. Subsequently, I learnt that they were Mr Denisenko [the first applicant], Mr Bogdanchikov and Mr Nikitin.
When I opened the door I saw the persons run away from our car [the first applicant] ran along Komsomolskiy Avenue... I ran after him...
I caught up with him and grabbed his shoulder. He did not fall, I turned him round and asked ‘Why are you running?’. He answered that he did not have a valid registration in Moscow. I asked him to show his passport. He handed it over to me and I saw that he did have a valid registration. I became suspicious. While trying to understand why he was lying to me I noticed that his knuckles were covered with blood. His jacket was also covered with blood... I asked him where the blood had come from and why his hands were bruised. He started mumbling something about a scuffle...
I decided to arrest [the first applicant] to verify all the circumstances. At that moment [officer] M. told me by walkie-talkie that several victims had been discovered in the courtyard of the house and that I should bring the apprehended persons [to the car]. [The first applicant] did not resist his arrest even after having heard the message. I think that he was frightened by my appearance because he is skinny and shorter than me and it would not have been difficult for me to prevent him from escaping... I put a handcuff on [the first applicant’s] right hand...
I did not use physical force against him during his arrest because he did not resist and, in my view, was depressed.
Together with [the first applicant] I approached [officer] M. who was in the courtyard of the house where the victims had been discovered.
I saw ... two men.. One of them had numerous bruises and abrasions on his head. On his clothing ... I saw numerous slits and traces of blood. On seeing [the first applicant], ... he pointed to him and said ‘That is one of the men who stabbed me’...
Then [officers] G., M., myself and one of the arrestees (I don’t remember which) drove to the police station.
On our arrival ... I removed the handcuffs from [the first applicant] ...in my presence the on-duty officer searched the arrestees and drafted the necessary documents,. I drafted the report on their arrest. I don’t remember which detainee started shouting, requesting a lawyer, a prosecutor and his own immediate release. None of the police officers reacted to the shouting, everybody waited for the arrival of the investigators. After being checked out [the first applicant] and Bogdanchikov were put in cells for administrative detainees at the police station until the arrival of the investigator.
On the arrival of the investigation team, G. and I were sent to look for the knife with which the detainees had injured the victims.
During the time I spent at the duty unit ... I did not hear the detainees complain about their health. Neither I nor other officers of [Khamovniki] police station in my presence used physical force against the detainees, humiliated or tortured them...
The cells at the police station are separated from the other area by bars [through which one could see inside the cells]. The whole area of the duty unit on the first floor did not at the relevant time and does not now have uncovered radiators, i.e., the radiators are covered ... with chipboard with round holes. That’s why I can reliably state that [the first applicant] could not have been handcuffed to a radiator. I did not see anybody handcuff [the first applicant] to the bars of the cell or beat him.
In my presence nobody questioned ... [the first applicant], but after a while I was given an address where Nikitin might be hiding.
When we brought Nikitin [to the police station], I saw [the first applicant] and Bogdanchikov in the cell for administrative detainees, that is, after their conversation with police officers. I would say that they were calm, did not complain and looked the same as when we had brought them there, i.e., they did not have bruises or abrasions.
Later, at around 11 a.m. on 2 March 2001, an investigator from the prosecutor’s office and the deputy prosecutor A.R. arrived. Until their arrival the detainees were held in the cells.
Some time later an investigator from the prosecutor’s office questioned me; his questions concerned only the evidence in the criminal case. The investigator did not question me about the use of physical force against the detainees or the use of special methods or weapons [against them], from which I concluded that the detainees had not complained about us.
Then I left and did not see what happened with the detainees subsequently...
I did not give any explanations to anybody concerning the above events and I did not know that Denisenko had complained about ill-treatment at Khamovniki police station until the [present] summons to the Internal Security Department of the Ministry of the Interior.”
37. From 5 March 2001 to 15 July 2002 the applicants were held in remand centre IZ-77/2 in Moscow.
38. The cells where the first applicant was held contained thirty-two sleeping places in sixteen two-tier bunk beds and accommodated up to eighty inmates during the relevant period. The inmates had to sleep in shifts and rarely slept more than three hours a day.
39. The first applicant was not provided with bedding and had access to a shower only once a week. The cells had little or no ventilation and were each lit by one fluorescent lamp twenty-four hours a day. The windows were not glazed, the cells were extremely cold in winter and the inmates had to stuff blankets in the window frames to keep the warmth inside. The sanitary conditions were unsatisfactory. The first applicant was kept together with inmates suffering from tuberculosis or infected with HIV. On two occasions the occupants of the first applicant’s cell were placed in quarantine because of jaundice.
40. In support of his submissions the first applicant presented a written statement from Mr Syngayevskiy, who had been detained in the same remand centre from 18 September 2000 to 19 January 2005, in particular in cell no 121. In his statement Mr Syngayevskiy confirmed the first applicant’s submission that there was severe overcrowding and a lack of individual beds.
41. The second applicant submitted that the conditions of his detention in remand centre IZ-77/2 were the same as those described by the first applicant.
42. Relying on certificates issued by remand centre IZ-77/2 on 12 July and 4 and 23 August 2005, the Government presented the following description of the first applicant’s conditions of detention.
43. The first applicant was held in cell no. 6 (from 5 March to 29 June 2001) and cell no. 121 (from 29 June 2001 to 15 July 2002). Both cells measured 57.7 square metres and had forty-eight beds. At the relevant time cell no. 6 accommodated forty-two to fifty inmates and cell no. 121 had between twenty-eight and forty-two inmates. Although the remand centre was overcrowded, the first applicant was at all times provided with an individual bed and bedding.
44. The windows in the cells were glazed and the air temperature and humidity level were in conformity with the relevant standards. The cells had no artificial ventilation system at the time of the first applicant’s detention; this was introduced only in 2003. In accordance with the applicable regulations, the first applicant had access to a shower once a week.
45. On the days of court hearings, that is, on at least six days, according to the hearings transcript submitted by the first applicant, he was woken up at 5 a.m. He had no breakfast and was not given any ration. Although the Khamovnicheskiy District Court had a café, the applicant’s relatives were not allowed to buy him food there or otherwise supply him with food. The first applicant returned to the remand centre at between 8 and 10 p.m. and had to wait for a further three to four hours to be escorted to his cell. Thus, he had no dinner at the remand centre on those days.
46. In the courthouse convoy cells he was not given anything to drink and could drink tap water only when he visited the toilet. The cell measured around five square metres and accommodated eight to ten detainees. The cell was gloomy because it was lit by a twenty-watt bulb. It lacked ventilation and when other detainees were smoking the first applicant had to endure the smoke. A visit to the toilet was possible only twice a day as directed by the warden. Of the six hearings referred to in the court hearings transcript, one started at 11 a.m., one at 1 p.m., two at 3 p.m., one at 5 p.m. and one at 6 pm. Occasionally, the first applicant would spend more than ten hours a day in the courthouse cell.
47. At a hearing on 25 June 2002 the applicant complained to the trial judge in the following terms:
“I ask the court to note that I am not being given any food or rest. I cannot participate adequately in the trial. This is a statement, not a request. I ask the court to include it in the case file and to oblige the management of the remand centre [unclear]”.
The court rejected the request, finding that it was not within its jurisdiction. The applicant also raised the complaint about the lack of food on appeal. The appeal decision was silent on that point.
48. With reference to the letter of the President of the Khamovnicheskiy District Court dated 19 October 2005, the Government submitted that the sanitary conditions in the convoy cells were in conformity with the domestic regulations. In its relevant parts the letter reads as follows:
“The convoy premises... are in conformity with the requirements, including sanitary... Defendants are held at the court’s premises after their transfer by the remand centre escort service for the period of examination of the case in court and also during the breaks in the examination of the case.
On hearing days the court regularly orders a lunch break. According to Article 17 of the Federal Law of 15 July 1995 no. 103-FZ, defendants have the right to be provided with meals free of charge; however, implementation [of this right] is ensured by the Federal Service for the Execution of Sentences”.
49. With reference to the above letter and a certificate issued by the head of remand centre IZ-77/2, the Government submitted that on the dates of his transfers to the District Court the applicant had received a dry ration (bread, tinned meat and fish, tea, salt, sugar and disposable tableware), in accordance with the applicable regulations. The Government did not provide a copy of the certificate to the Court.
50. The RSFSR Code of Criminal Procedure (in force until 1 July 2002, “the CCrP” or “the Code”) established that a criminal investigation could be initiated by an investigator on a complaint by an individual or on the investigative authorities’ own initiative, where there were reasons to believe that a crime had been committed (Articles 108 and 125). A prosecutor was responsible for overall supervision of the investigation and could order specific investigative actions, transfer the case from one investigator to another or order an additional investigation (Articles 210 and 211). If there were no grounds for initiating or continuing a criminal investigation, the prosecutor or investigator issued a reasoned decision to that effect which had to be served on the interested party. The decision was amenable to appeal to a higher-ranking prosecutor or to a court of general jurisdiction (Articles 113 and 209).
51. Section 23 of the Detention of Suspects Act (Federal Law no. 103FZ of 15 July 1995) provides that detainees should be kept in conditions which satisfy health and hygiene requirements. They should be provided with an individual sleeping place and given bedding, tableware and toiletries. Each inmate should have no less than four square metres of personal space in his or her cell. Detainees should be given free of charge sufficient food to maintain them in good health in line with the standards established by the Government of the Russian Federation (section 22).
52. On 4 May 2001 the Ministry of Justice adopted the rules on food supplies for convicted prisoners and persons detained in remand centres. According to Annex no. 3 to these rules, a daily dry ration (bread, tinned beef or fish, sugar, tea and salt) is provided to the following categories of persons: convicted prisoners on their way to a prison, remand centre or colony; persons released from custody on the way to their place of residence; persons during their stay in patient-care institutions or convicted juveniles. Those rules were amended in 2004 and repealed in 2005.
53. On 4 February 2004 the Ministry of Justice adopted the rules on the supply of dry rations, according to which persons suspected or accused of criminal offences should be supplied with a dry ration (bread, pre-cooked first and second courses, sugar, tea and tableware) during their stay at the courthouse. Detainees were to be supplied with hot water with which to consume the ration.
54. At the relevant time preventive measures (меры пресечения), including pre-trial detention, were governed by the CCrP, which provided as follows:
“No one may be arrested other than on the basis of a judicial decision or a prosecutor’s order. ...”
“If there are sufficient reasons to believe that the accused will elude the investigation or evade justice, obstruct the establishment of the truth in the case or engage in a criminal activity..., one of the following preventive measures may be imposed: an order not to leave the place of residence, a personal security, ... placement in custody...”
“In exceptional circumstances, a preventive measure may be imposed on a suspect who has not been charged. In such cases, charges must be brought against the suspect within ten days after the preventive measure has been imposed. If no charges are brought within that period, the preventive measure shall be lifted.”
“When considering the need to impose a preventive measure and choosing one of them, ... the investigator, prosecutor or court shall take into account, in addition to the circumstances enumerated in Article 89 of the present Code, the gravity of the charges, the personality of the suspect or accused and his occupation, age, state of health, family status and other circumstances.”
“A preventive measure shall be imposed by means of a reasoned order issued by an ... investigator or prosecutor or a reasoned decision by a court, which must specify the offence of which the person is suspected or with which he has been charged and the grounds for imposing the preventive measure. The person concerned must be informed of the order or decision and, simultaneously, of the procedure for bringing a complaint against the decision to impose such a measure.”
“Placement in custody shall be imposed as a preventive measure ... in respect of a person suspected of or charged with having committed an offence punishable by imprisonment of more than one year. In exceptional circumstances, this preventive measure may also be applied to a person suspected or accused of an offence punishable by imprisonment of less than one year.
Persons charged with having committed the offences set out in Articles 105, ...162 §§ 2, 3 and ... of the Criminal Code may be remanded in custody on the sole ground of the dangerousness of the crime...”
The amendments of 14 March 2001 repealed Article 96 § 2, which had permitted defendants to be remanded in custody on the sole ground of the dangerous nature of the criminal offence they were charged with.
“A period of detention during the investigation of offences in criminal cases may not last longer than two months. This time-limit may be extended by up to three months by a district or town prosecutor ... if it is impossible to complete the investigation and there are no grounds for altering the preventive measure. A further extension making a total of six months from the day of placement in custody may be effected only in cases of particular complexity, by a prosecutor of a subject of the Russian Federation ...”
55. Article 52 of the CCrP provided that a “suspect” (подозреваемый) was a person (i) arrested on suspicion of having committed a crime, (ii) against whom a criminal case had been opened or (iii) to whom a preventive measure was being applied, before he or she was formally charged with a particular crime. When an investigator was satisfied that there was sufficient evidence to press charges against a person, he or she issued a formal decision making that person a party to the proceedings as an accused (постановление о привлечении в качестве обвиняемого) (Article 143). From the moment of delivery of that decision the person was considered to be an “accused” (обвиняемый) (Article 46). The investigator had to serve the above decision on the accused in person not later than two days after its delivery and to explain to the accused the nature of the charges (Article 148).
VIOLATED_ARTICLES: 3
NON_VIOLATED_ARTICLES: 5
